                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


TERRY CREW,

             Plaintiff,

v.                                                     Case No. 3:19-cv-392-J-34JRK

INSPIRED PERSPECTIVES, LLC and
AMY B. COHEN,

             Defendants.


INSPIRED PERSPECTIVES, LLC,

             Counterclaim Plaintiff,

v.

TERRY CREW,

             Counterclaim Defendant.



                     ORDER AND STIPULATED FINAL JUDGMENT

      THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 15;

Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

August 2, 2019.     In the Report, Judge Klindt recommends that the Joint Motion for

Approval of FLSA Settlement and Dismissal of Action with Prejudice and Incorporated

Memorandum of Law (Dkt. No. 14; Motion) be granted to the extent that the Court enter

an Order and Stipulated Final Judgment approving the parties’ settlement agreement and

that the case be dismissed with prejudice. See Report at 5. Neither party has filed

objections to the Report, and the time for doing so has passed.
       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

(M.D. Fla. May 14, 2007).

       The Court has conducted an independent examination of the record in this case

and a de novo review of the legal conclusions. Plaintiff filed suit against Defendants for

overtime wage violations and wrongful discharge pursuant to the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (FLSA). See Complaint (Dkt. No. 3). Thereafter, the parties

engaged in settlement negotiations, which resulted in a resolution of the issues and claims

raised in this case. See Motion (Dkt. No. 14). Upon review of the record, including the

Report, Motion, and Settlement Agreement, the undersigned concludes that the settlement

represents a “reasonable and fair” resolution of Plaintiff’s claims. Accordingly, the Court

will accept and adopt Judge Klindt’s Report.

       In light of the foregoing, it is hereby

       ORDERED:

       1.     The Report and Recommendation (Dkt. No. 15) is ADOPTED as the opinion

              of the Court.

       2.     The Joint Motion for Approval of FLSA Settlement and Dismissal of Action

              with Prejudice and Incorporated Memorandum of Law (Dkt. No. 14) is




                                                 -2-
             GRANTED to the extent that the Court enters this Order and Stipulated Final

             Judgment.

      3.     For purposes of satisfying the FLSA, the Settlement Agreement is

             APPROVED.

      4.     This case is DISMISSED WITH PREJUDICE.

      5.     The Clerk of the Court is directed to terminate any pending motions or

             deadlines as moot and close this file.

      DONE AND ORDERED in Jacksonville, Florida this 20th day of August, 2019.




ja

Copies to:

Counsel of Record




                                           -3-
